The rule adopted in State v. Spisak, 94 Wn. 566,162 P. 998, and the previous cases followed by the court ought never to have been applied to a party witness testifying in his own behalf. It was contrary to the overwhelming weight of authority in almost every jurisdiction in the Union, with the exception of North Carolina and, possibly, Texas.
Admissions, or declarations against interest, of a party testifying in his own behalf were always admissible, for logical and obvious reasons, as contradictory statements to his sworn evidence to weaken his testimony. Former statements sustaining his testimony are merely self-serving declarations; never considered as corroborative evidence, and, if it were so, as Wigmore states (§ 1127, 2 Wigmore on Evidence, 1st ed.):
"The witness who had repeated his story to the greatest number of people would be the most credible."
In the case note to the report of the Arkansas case of Rogersv. State, 88 Ark. 451, 115 S.W. 156, 41 L.R.A. (N.S.) 857, on page 940, the editors of L.R.A. say:
"The situation in respect of admitting in evidence the antecedent consistent statements of an ordinary witness disinterested in the litigation, to corroborate his testimony, is markedly changed when the witness is himself a litigant testifying in his own behalf. A party is not permitted to give in evidence his own *Page 183 
declarations out of court, to bolster up his testimony on the trial."
A great many cases are cited by the editors in the case note to sustain the above statement.
Public policy should not permit parties to an action to make evidence for themselves by statements out of court, not against, but in furtherance of, their own interest, in the absence of, and without the knowledge of, the opposing parties. Builders' SupplyCo. v. Cox, 68 Conn. 380, 36 A. 797.
So here, I think the rule followed in this case is contrary to good reasoning and public policy.
While contrary to my positive conviction, I feel compelled to concur with the majority, because of the rule which seems to have become well established and to avoid vacillation and unsettling the rule.
I therefore reluctantly concur with the majority.